380 U.S. 520 (1965)
GOLD ET AL.
v.
DICARLO, COMMISSIONER OF LICENSES OF CITY OF NEW YORK, ET AL.
No. 901.
Supreme Court of United States.
Decided April 26, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
Jesse Moss for appellants.
Leo A. Larkin and Seymour B. Quel for DiCarlo, and Louis J. Lefkowitz, Attorney General of New York, pro se, Samuel A. Hirshowitz, First Assistant Attorney General, and Lester Esterman, Assistant Attorney General, for Lefkowitz, appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.